Citation Nr: 1636705	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  14-27 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right foot disability, to include plantar fasciitis and pes planus. 

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 2003 to June 2007.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran's right foot disability claim was previously characterized as one of entitlement to service connection for plantar fasciitis of the right foot.  However, the Veteran also asserted that his right foot disability is due to his pes planus in an October 2012 notice of disagreement (NOD).  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In Brokowski v. Shinseki, 23 Vet. App. 79 (2009), the Court extended the holding of Clemons to include disabilities outside of psychiatric disorders.  Accordingly, the Board considers the Veteran's claim of service connection for plantar fasciitis as one that encompasses any currently diagnosed disability of the right foot.  The issue has thus been restated on the first page.

The issues of entitlement to service connection for a right knee disability and for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Bilateral pes planus was noted on the Veteran's July 2002 report of medical examination prior to the Veteran's service; bilateral pes planus did not permanently increase in severity during service, and is not otherwise shown to be related to service.

2.  The preponderance of the evidence is against a finding that the Veteran has a current plantar fasciitis disability that was initially manifested in service, or is otherwise related to service. 


CONCLUSIONS OF LAW

1.  Pre-existing bilateral pes planus was not aggravated in service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, (2015).

2.  Plantar fasciitis, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The Veteran's claim was filed as a fully developed claim pursuant to the Secretary's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his claim other than service treatment records (STRs) and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.

The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment and he was also afforded two VA examinations, one in April 2012 and the other in April 2014.  As for the Veteran's right foot disability, these examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  To rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition as contrasted to symptoms is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

Given these provisions, the standard of proving a claim based on "aggravation" changes depending on whether the pre-existing disability was noted on the entrance examination report, or whether it was not, but the presumption of soundness is nevertheless rebutted.  As noted in the discussion below, the Veteran's pre-existing bilateral pes planus disability was noted on entry into service.

For purposes of establishing service connection, a "current disability" includes a disability which existed at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  When the record contains evidence of a disability prior to a Veteran filing a claim for that disability, the evidence of disability is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (considering the application of McClain on a diagnosis predating the filing of a claim).  The Court in Romanowsky added that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  Id. at 294.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Background

The Veteran's service treatment records (STRs) reflect that prior to entry into active service, the Veteran denied any foot problems in a July 2002 report of medical history.  The report of medical examination from the same date notes mild pes planus, asymptomatic.  In October 2003, the Veteran presented to sick call with a chief complaint of chronic pain in his right heel.  There was no diagnosis provided at this time by the treating nurse.  The Veteran was released to return to duty with limitations including no running, jumping, or marching between October 29, 2003 and November 19, 2003.  The Veteran was instructed to follow up within a week.  In November 2003, the Veteran returned reporting pain in his right heel elicited by motion that had been present since July 2003.  The Veteran reported that the heel pain went away from August 2003 until the week prior in October 2003.  The Veteran reported that he had no idea what aggravated the heel pain, but it hurt the ball of his foot, especially upon awakening.  In November 2003, the Veteran was diagnosed with plantar fasciitis in the right foot, given extensive recommendations and exercises, and limited from running and jumping for two weeks.  

STRs from April 2004 indicate that the Veteran returned with the chief complaint of right heel pain for several days.  The Veteran reported bone pain and sharp pain by the arch, but denied any precipitating trauma.  The treating nurse noted soft tissue foot pain and flat foot as problems for the Veteran.  The Veteran was given a profile from April 16 to April 30 precluding him from running, jumping, or marching.  However, other treatment notes from the same date indicate that the Veteran was released without work or duty limitations and was instructed to follow up as needed.  

In February 2006, the treatment notes indicate that the Veteran was treated for complaints of pain in his right foot and ankle for four days.  The Veteran denied any trauma and described the pain as sharp pain in the ankle joint.  

Pursuant to the Veteran's separation from service in June 2007, the Veteran was examined and a report of his medical history was recorded.  The examiner noted that the Veteran had mild symptomatic pes planus.  However, the examiner also noted that the Veteran has "B foot fallen arch - no pn - resolved."  This note is interpreted to mean the Veteran had bilateral fallen arches that do not result in pain and had resolved at this point.  In the Veteran's report of his own medical history, he noted that a September 2003 doctor had told him his arches may have fallen more.  

At a periodic health assessment in March 2008, the Veteran reported visiting a civilian doctor due to pain in his left knee.  The Veteran reported that this doctor told him the reason for the pain in his left knee was his flat feet.  A pre-deployment health assessment from that month recorded that the Veteran was in very good health, did not have a profile and was not on light duty, and was deployable.  

The Veteran stated in his October 2011 claim that he was seen in-service for plantar fasciitis, he was given inserts for his shoes, and he continues to have to buy new shoes every few months because his feet start to hurt.  

Pursuant to the Veteran's claim for a foot injury, VA conducted a foot examination in April 2012.  The VA examination report indicates that the claims file was sent for review by the VA examiner.  The VA examiner opined that the Veteran did not now have or ever have a foot condition other than flat foot.  Imaging of the Veteran's right foot from April 2012 showed no signs of acute bony pathology.  The VA examiner noted that the Veteran has pertinent physical findings related to the conditions listed in the diagnosis section above, but the VA examiner did not list any diagnoses above.  Regardless, the VA examiner noted the Veteran has right foot +1 pulse dorsal pedis, as well as low arch, asymptomatic.  The VA examiner observed that the Veteran entered the examination room with a normal gate.  The Veteran reported being able to perform activities of daily living without assistance, stand for approximately two hours, and walk for approximately three to four miles.  The Veteran reported that he walks to and from school and then goes to work daily.  The Veteran denied any pain in his right foot and described his right foot pain as numbing achy type pain, which is intermittent and localized.  

The VA examiner opined that the Veteran's right foot plantar fasciitis was acutely aggravated by military service, but there was no evidence of permanent aggravation noted, to include treatment sought since military service.  The VA examiner supported this opinion by pointing out that the Veteran was seen in-service for right foot plantar fasciitis, but that the VA examiner's examination revealed a normal right foot with low arch, asymptomatic, there was no continuity of care, and no chronicity was established.  

In May 2012 the Veteran was seen by his treating doctor for an annual health maintenance follow up.  The Veteran was diagnosed with pes planus, but no mention was made of a plantar fasciitis diagnosis.  The Veteran's treating physician's assistant, S.O., referred him for a podiatry consultation.  The Veteran failed to report to this podiatry consultation in July 2012.  

In his October 2012 NOD, the Veteran disputed the RO's finding that he does not have a current diagnosis related to his foot condition and asserted that he has a current diagnosis of pes planus.  A note from S.O. received the same month confirms that the Veteran has pes planus in both feet, left greater than right.  

Another VA examination of the feet was conducted in April 2014.  The April 2014 VA examiner noted review of the Veteran's claims file, VMBS, CPRS, and a podiatry consultation.  The VA examiner diagnosed the Veteran with flat foot (pes planus), dating this diagnosis to July 2002.  The Veteran reported that he had no prior history of fallen arches before service, he had no specific injury prior to service or since service, and he was treated in service by being told to roll soup cans under his feet.  The Veteran reported achy pain that becomes sharp in nature from standing on his feet for over 45-60 minutes.  The Veteran reported that he treats this pain by icing the plantar aspect of his feet or applying heat and elevation.  The Veteran reported that this pain takes three hours to resolve.  

The VA examiner noted that the Veteran has never been treated with arch supports or shoe inserts.  The Veteran did not report flare ups impacting the functioning of his foot and did not report functional loss or functional impairment in the right foot.  The VA examiner observed that the Veteran has pain in both his feet that is not accentuated by manipulation.  There was no indication of swelling, no calluses, no extreme tenderness of the plantar surfaces, no marked deformity, no marked pronation, no inward bowing of the Achilles tendon, no marked displacement and severe spasm of the Achilles tendon, no Morton's neuroma, and no metatarsalgia.  The VA examiner did observe longitudinal arch height decrease in both feet on weight bearing.  The VA examiner observed a lower extremity deformity other than pes planus, namely congenital ankle equinas.    

The VA examiner noted no pain on physical examination in either foot, but did note pain on weight bearing in both feet.  The VA examination report includes notes from a podiatry consultation by a staff podiatrist at VA, Dr. P.J.C.  Dr. P.J.C. performed a full examination of the Veteran's feet.  The assessment of Dr. P.J.C. was adult acquired flat foot, stage I right foot and ankle equinas bilateral, congenital.  Dr. P.J.C. did not note the present of plantar fasciitis and also did not recommend any follow up treatment.  

The April 2014 VA examiner noted that the Veteran does not use assistive devices and imaging did not show traumatic arthritis.  Imaging of the Veteran's feet from April 2014 did reflect pes planus in both feet without fracture, degenerative changes, or calcaneal spurs.  The VA examiner opined that the Veteran's current bilateral pes planus is the same as noted on his entrance to service as a mild disease.  

The VA examiner opined that there is no diagnosis of plantar fasciitis and that the Veteran's bilateral pes planus is mild.  The VA examiner opined that it is less likely as not that the Veteran's current right foot condition is plantar fasciitis as claimed by the Veteran because there is no current diagnosis of plantar fasciitis made by examination or imaging.  As for the Veteran's bilateral pes planus, the VA examiner opined that it was less likely than not that this disability was permanently aggravated beyond the normal progression of the disease during service.  The VA examiner supported this opinion by pointing out that the STRs show rare treatment but not chronic or recurrent treatment, his mild pes planus noted upon entrance to service remains mild, episodes of acute but not chronic care are noted in the records, the current examination and podiatry consult confirm a mild disease, and abnormal progression of pes planus is not shown by the records or examinations.  As such, the VA examiner concluded that a nexus to permanent aggravation by service is not established.  

Analysis

The Veteran claimed entitlement to service connection for plantar fasciitis in October 2011 and stated that he was seen on duty for plantar fasciitis and given inserts for his shoes.  The Veteran reported that he continues to buy new shoes every month because his feet start to hurt.  After the RO denied the Veteran's claim for lack of a current diagnosis, the Veteran stated in his notice of disagreement (NOD) that he has a current diagnosis of pes planus.  As noted above, the Veteran is not required to know the specific etiology of his right foot disability.  As such, the Board will consider both issues.

Plantar Fasciitis

The Veteran initially claimed entitlement to service connection for plantar fasciitis.  When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for plantar fasciitis is not warranted.

With respect to the first Shedden element, which requires a present disability, the weight of the evidence is against a finding that the Veteran has plantar fasciitis or has had plantar fasciitis at any time during the appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. at 225.  The treatment records from May 2012 indicate the presence of pes planus, but do not indicate a present disability of plantar fasciitis.  The April 2012 and April 2014 VA examiners both concluded that the Veteran did not warrant a current diagnosis of plantar fasciitis.  The staff podiatrist, Dr. P.J.C., diagnosed the Veteran in April 2014 with bilateral flat foot but did not diagnose the Veteran with plantar fasciitis.  Thus, the preponderance of the evidence of record is against a finding that the Veteran has or had at any time during the appeal a diagnosis of plantar fasciitis. 

The Board recognizes the Veteran's lay statements of record, including his statement that he must change shoes every few months because of pain, and has no reason to doubt that the Veteran has experienced symptomatology in the area of his feet, such as pain.  The Veteran is indeed competent to testify as to such observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, lay assertions do not constitute a competent clinical diagnosis of an existing plantar fasciitis disability.  See 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  As a result, the Veteran's lay assertions cannot constitute competent medical evidence that the Veteran has a current diagnosis of plantar fasciitis.  Thus, the Board finds that the Veteran's assertions are outweighed by the April 2012 and April 2014 VA examination reports concluding that there is no current diagnosis of plantar fasciitis.

Thus, despite the Veteran's statements, the weight of the evidence is against a finding that the Veteran has had a plantar fasciitis at any time during the course of the appeal.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claims; in particular, evidence of a current diagnosis of plantar fasciitis, and he has not done so.  In the absence of a current plantar fasciitis diagnosis, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, the first Shedden element has not been met as to the Veteran's claim for service connection for plantar fasciitis, and it fails on this basis alone. 

Pes Planus

As noted above, the Court has held that the scope of a claim includes any disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski, 23 Vet. App. at 79.  While the Veteran's original claim was for entitlement to service connection for plantar fasciitis, he stated in his October 2012 NOD that he had a current diagnosis of pes planus and he told the April 2014 VA examiner that he did not have a history of fallen arches before service.  

Taking into account all the relevant evidence, the Board finds that service connection is not warranted for the Veteran's pes planus disability, including on the basis of aggravation.

Prior to the Veteran's entrance into service, a report of a medical examination from July 2002 clinically noted that the Veteran had mild pes planus, asymptomatic.  As such, the evidence shows that the Veteran's bilateral pes planus preexisted service because it was noted on examination when he was accepted and enrolled into service, and the presumption of soundness on induction as to bilateral pes planus is therefore not applicable.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Thus, the claim of service connection for pes planus will be considered on a theory of aggravation of a pre-existing disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In order for the presumption of aggravation to arise, the evidence must show that there was an increase in the severity of the Veteran's pes planus during service.

The Veteran's STRs reflect complaints of right foot pain during service.  Specifically, in October 2003 the Veteran presented to sick call with complaints of heel pain in his right foot.  In November 2003, the Veteran was diagnosed with plantar fasciitis in the right foot.  The Veteran again reported pain in his heel in April 2004 and the treating nurse noted flat foot problems.  His exit examination from June 2007 noted the Veteran had mild symptomatic pes planus.  

Given the foot complaints in service, and the Veteran's statements, the Board finds that there is evidence of a worsening in service so as to warrant a presumption of aggravation.  However, the Board further finds that the evidence of record clearly and unmistakably shows that such worsening was temporary, and did not result in permanent aggravation of the preexisting disability.

In this regard, the April 2012 VA examiner's report found that the Veteran had a low arch in his right foot that was asymptomatic.  The examiner acknowledged treatment for plantar fasciitis, which the examiner described as an acute aggravation, but specifically found that there was no permanent aggravation, and that no current plantar fasciitis was shown.  The April 2014 VA examiner noted a diagnosis of flat foot dating to July 2002, prior to the Veteran's service, and opined that the Veteran's pes planus is the same as noted on his entrance examination to service as a mild disease.  The VA examiner explained that the Veteran's STRs show rare, but not chronic or recurrent treatment, his mild pes planus noted on entry into service remains mild, the current imaging and podiatry consultation confirms a mild disease, and abnormal progression of the disease is not shown by records or examinations.  Further, the staff podiatrist diagnosed the Veteran with the most mild stage, stage I, of pes planus.  Based on these findings, the VA examiner concluded that the Veteran's pes planus disability was less likely than not aggravated beyond the normal progression of the disease by service.  

The Board places substantial probative weight on the VA opinions above, particularly that of the April 2014 VA examinations.  The April 2014 VA examiner's opinion reflects a full and detailed review of the Veteran's STRs, the Veteran's lay contentions, and the medical evidence of record.  The opinion reveals complete familiarity with the Veteran's medical history, and is supported by detailed findings and rationale.  Both examiners found, for the reasons stated above, that there was no permanent aggravation during service.  This conclusion is consistent with a podiatry consultation recorded in the April 2014 VA examination report reflects a diagnosis of the mildest stage of flat foot.  The April 2014 VA examiner in particular described the disability in sufficient detail and thoroughly explained the reasoning for his conclusions allowing the Board to make a fully informed evaluation of the underlying medical issues.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Thus, the most probative medical evidence of record is against a finding that the Veteran's preexisting pes planus disability increased in severity during service.  

To the extent that the Veteran claims he had no history of fallen arches before his service, the Board finds the July 2002 pre-induction examination report more persuasive.  This report specifically noted the presence of pes planus before the Veteran entered service.  This report also noted that the Veteran's pes planus was asymptomatic, so it is not surprising that the Veteran was not aware he had pes planus prior to this examination.  As such, the Board finds the July 2002 report of medical examination more probative as to whether the Veteran had a pes planus deformity prior to his entrance into service.  

To the extent that the Veteran asserts that his pes planus worsened during service, the Board finds other evidence far more persuasive.  The Veteran's pes planus has been consistently described as mild prior to his induction, at separation, and on examination in April 2014.  The Veteran did have foot pain in service, but the STRs indicate that this foot pain was only temporary and intermittent.  Treatment for such temporary flare-ups does not demonstrate permanent worsening.  Instead, as opined by the April 2014 VA examiner, the Veteran's pes planus remained the same severity before and after service, and was not aggravated beyond the normal course of the disease during his service.  Thus, the evidence does not show that there was a permanent increase in the severity of his pes planus disability during service, as opposed to a temporary or acute exacerbation.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).  The Board acknowledges that the Veteran is competent to report symptoms of his pes planus, for instance pain in his feet that requires him to buy new shoes every few months, but the Board finds that he is no competent to offer a medical conclusion as to the degree that his symptomatology is the result of a permanent worsening during active service.  

In light of the foregoing, the Board concludes that service connection for a right foot disability, to include plantar fasciitis and pes planus, is not warranted.  In reaching this decision, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim that doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for a right foot disability, to include plantar fasciitis and pes planus, is denied.




REMAND

The Veteran claims service connection for a left knee disability and a right knee disability.  The Veteran asserts that his symptoms began in 2005, during his service, and that he was put on a profile.  The Veteran reported that his knees are painful, they swell at times, they pop, and that they cause him difficulty rising from a bent position.  The Veteran reported that he was doing physical therapy and had been given inserts for his shoes. 

A VA examiner conducted an examination of the Veteran's knees in April 2012.  The VA examiner concluded that the Veteran did not have a current knee disability and did not diagnose the Veteran with a knee disability.  Imaging from that examination reflected negative imaging studies of the left and right knees.  The RO denied the Veteran's claims for left and right knee disabilities in an August 2012 rating decision based on the lack of a current diagnosis.  The Veteran filed a notice of disagreement (NOD) with this decision in October 2012 stating that he has a current diagnosis of patellofemoral pain syndrome in both knees.  A statement signed September 2012 by S.O., a physician's assistant, confirms that the Veteran has a diagnosis of patellofemoral pain syndrome.  

At an April 2014 VA examination, the VA examiner did not diagnose the Veteran with a knee disability.  However, when noting the records reviewed, the VA examiner stated that private records, to include knee and or foot conditions are not appreciated in available records.  Further, the VA examiner did not note or address the opinion by S.O. that the Veteran has a current diagnosis of patellofemoral pain syndrome or explain why he did not consider patellofemoral pain syndrome to be a disability for purposes of service connection.  Subsequently, the RO issued a Statement of the Case (SOC) in May 2014 denying the Veteran's left and right knee claims due to the lack of a current diagnosis.  The SOC acknowledged the statement by S.O. that the Veteran had a diagnosis of patellofemoral pain syndrome, but did not explain why this finding was not considered a disability.  This is significant because S.O. submitted another statement in July 2014 confirming that the Veteran has a current diagnosis of a mild case of patellofemoral pain syndrome.  

In light of the evidence suggesting that the Veteran has a current bilateral knee disability, the failure to address this evidence by the VA examiners, and the failure of the RO to explain why this evidence was ignored, another medical opinion is necessary to clarify and reconcile the evidence of a current diagnosis.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.  After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an examiner of appropriate expertise to evaluate the Veteran's knees.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

Thereafter, the examiner should:
 
(i) provide an opinion regarding whether the Veteran has a current left knee or right knee disability.  The examiner should specifically note and address the April 2012 VA examiner's report, April 2014 VA examiner's report, and the September 2012 and July 2014 statements by S.O. describing a current diagnosis of patellofemoral pain syndrome. 

(ii) provide an opinion regarding whether is it at least as likely as not (a degree of probability of 50 percent or higher) that any current left knee or right knee disability is etiologically related to, or began during, the Veteran's active duty service.  

A complete rationale must be provided for all opinions expressed and all contradictory evidence must be addressed.  If the requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


